 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 U.S. BANK NATIONAL ASSOCIATION,                         Case No.: 2:17-cv-00463-APG-GWF

 4          Plaintiff                                  Order Dismissing Defendant Wimbledon
                                                      Tennis Club Homeowners Association and
 5 v.                                                 Homeowners Association Services, Inc. and
                                                            Directing Entry of Judgment
 6 SATICOY BAY LLC SERIES 3930
   SWENSON, et al.,
 7
        Defendants
 8

 9         I previously granted summary judgment in favor of defendant Saticoy Bay LLC Series

10 3930 Swenson. ECF No. 40. I also directed the parties to file a status report regarding what

11 remains of the case, particularly with respect to the defaulted defendants, Wimbledon Tennis

12 Club Homeowners Association and Homeowners Association Services, Inc. Id. The parties filed

13 a status report in which U.S. Bank indicated that it does not intend to pursue its claims against

14 the defaulted defendants and requested that they be dismissed without prejudice. ECF No. 41.

15         IT IS THEREFORE ORDERED that plaintiff U.S. Bank National Association’s claims

16 against defendants Wimbledon Tennis Club Homeowners Association and Homeowners

17 Association Services, Inc. are DISMISSED without prejudice.

18         IT IS FURTHER ORDERED that the clerk of court is instructed to enter judgment in

19 favor of defendant Saticoy Bay LLC Series 3930 Swenson and against plaintiff U.S. Bank

20 National Association, as Trustee for GSAA Home Equity Trust 2007-3 Asset-Backed

21 Certificates Series 2007-3 as follows: It is hereby declared that Saticoy Bay LLC Series 3930

22 Swenson is the title owner of the property commonly known as 3930 Swenson Street #903, Las

23 Vegas, Nevada 89119, free and clear of any lien or deed of trust held by U.S. Bank National
 1 Association, as Trustee for GSAA Home Equity Trust 2007-3 Asset-Backed Certificates Series

 2 2007-3.

 3        DATED this 29th day of October, 2018.

 4

 5
                                                      ANDREW P. GORDON
                                                      UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                  2
